     Case 3:18-cv-00384-MMD-CLB Document 48 Filed 03/19/21 Page 1 of 1


1

2

3                             UNITED STATES DISTRICT COURT

4                                    DISTRICT OF NEVADA

5                                                 ***

6    KENNETH FRIEDMAN,                                  Case No. 3:18-cv-00384-MMD-CLB

7                                   Plaintiff,                        ORDER
           v.
8
     JAMES DZURENDA, et al.,
9
                                Defendants.
10

11         On December 18, 2020, Defendants filed a suggestion of Plaintiff Kenneth

12   Friedman’s death upon the record. (ECF No. 44.) The Court ordered that any successor

13   or representative of the decedent must file a motion for substitution by March 18, 2020.

14   (ECF No. 46.) If the Court did not receive a such a motion by that time, it would dismiss

15   this action. (Id.) To date, no motion has been filed, nor has the Court received any other

16   communication from any potential successor or representative.

17         It is therefore ordered that this action is dismissed without prejudice.

18         The Clerk of Court is directed to enter judgment accordingly and close this case.

19         DATED THIS 19th Day of March 2021.

20

21

22                                               MIRANDA M. DU
                                                 CHIEF UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28
